DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This first non-final action is in response to applicant’s original filing of 10/08/2020.
Claims 1-19 are pending and have been examined.
Claim Objections
Claims 5-10 and 12-16 are objected to because of the following informalities:  
Claim 5-6 and 9-10 recite limitations which are directed toward an apparatus.  However, claim 1 (from which each of these claims depend either directly or indirectly) are directed to a method.  As such, claims 5-6 and 9 appear to be directed to multiple statutory categories.   Applicant is advised to correct these claim limitations to clarify their connection to the method. 
Claims 7-8 and 12-16 each recite limitations which appear to attempt to further limit the method of claim 1.  However, each of these claimed limitations do not specify whether their respective steps occur at the vehicle level or the remote processing device (or where such limitations occur with respect to the limitations of claim 1). Applicant is advised to correct such claims to connect these limitations to the limitations of the independent claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17 and 18 each recite the limitation “recording the data of interest or pre-processed, transmission of recorded data”.  It is unclear to the examiner exactly what is meant by this limitation.  Specifically, it is unclear if this is meant that the data of interest is recorded OR pre-processed recorded data is transmitted or is it meant to mean that either the data of interest OR the pre-processed, transmitted data is recorded?  For purposes of examination, the examiner is interpreting this limitation as the data of interest is recorded OR pre-processed recorded data is transmitted.   
Claims 2-16 and 19 are rejected as being dependent upon a rejected claim.  
Claim 6 recites the limitation "the device " in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner notes, that while claim 4 (from which claim 6 indirectly depends) recites multiple different devices, 
claim 6 does not specify which of the listed devices is “the device” recited (assuming it is any of these).  Therefore, the claim lacks antecedent basis and is rejected under 35 U.S.C. 112(b).
Claim 8 recites the limitation “the step of transmitting the data of interest”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation “wherein the vehicles comprise storage of terrain topology”.  It is unclear to the examiner if this meant to be that the vehicles include storage for storing terrain topology or if the storage of terrain topology happens at the vehicle level.  
Claim 14 recites the limitation “the terrain”.  There is insufficient antecedent basis for the limitation in the claim. 
2.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 recites “The system according to claim 18, further comprising a server.” Claim 18 recites “A system comprising a fleet of vehicles and a server, arranged for…” Therefore, claim 19 fails to further limit the subject matter of claim 18, as the server is already recited in claim 18.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 17, and 18 are directed toward non-statutory subject matter, as shown below:
STEP 1: Do claims 1, 17, and 18 fall within one of the statutory categories?  Yes.  Claim 1 is directed toward a method for managing a fleet of information-carrying vehicles, including steps for the vehicles collecting data and steps for a remote  processing device processing data from the vehicles. Claim 17 is directed toward a method nearly identical to the method described in claim 1, but for the additional step of the vehicle determining a movement strategy from a workload density map provided by the remote processing device. Claim 18 is directed toward a system complementary to the method described in claim 1.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The methods in claims 1 and 17 and the system in claim 18, are a mental process that can be practicably performed in the human mind and, therefore, an abstract idea. The claims include the limitations of:
managing a fleet of information carrier vehicles, each of the vehicles being… (claims 1, 17, and 18);
generating data of interest (claims 1, 17, and 18);
processing received data to determine a strategy for controlling the vehicle (claims 1, 17, and 18);
and a determination of a moving strategy, by the vehicle, from a map of workload density which is computed at the remote processing device (claim 17).
These acts of “managing” a fleet of vehicles, “generating” data, “processing” data, and making “a determination” of a moving strategy are by broadest reasonable interpretation a mental process that can be practically performed in the human mind. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person can manage a fleet of vehicles within a reasonable capacity, generate data of interest to the person, and process the data to make a determination on a movement strategy for the vehicles.  Thus, the claims recite a mental process.
	STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 17, and 18 recite the additional limitations of:
recording the data of interest or pre-processed, transmission of recorded data;
receiving commands and applying the received movement commands;
and communicating to the fleet vehicles of movement commands determined from the driving strategy.
Claims 1, 17, and 18 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. The recording step recited in the claims are recited at a high level generality (i.e. as a general action being taken once data has been generated or collected) and amounts to mere insignificant extra-solution activity. The receiving and communicating steps are also recited at a high level of generality (i.e. as a general action of remotely transmitting  generated or recorded data) and amount to mere post-solution activity, which is a form of extra-solution activity.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1, 17, and 18 do not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field. Generating, recording, and processing data; and receiving and communicating commands are well-understood and conventional for the fleet of vehicles and servers described in claim 18. 
CONCLUSION
Thus, since claims 1, 17, and 18 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 17, and 18 are directed towards non-statutory subject matter.
Dependent claims 2-16 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, claims 2, 3, 5 10, 11, recite limitations directed to the type of information associated with the data generated, recorded, and processed and do not integrate the abstract idea into practical application.
As such, claims 1-19 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pack et al. (WO 2012091814 A2).
Regarding claim 1 and 18, Pack discloses a method (see at least abstract) comprising: 
(a) managing a fleet of information carrier vehicles (see at least paragraphs [00186], [00223], [00277], and [00281]), each of the vehicles being autonomous in energy and arranged to move and roll on a ground of a field (see at least paragraphs [0096] and [00100]), each of the information carrier vehicles comprising a data communicator operably communicating data to a communicating access point common to the fleet of information carrier vehicles (see at least paragraphs [0029], [00291], and [00294]), and a tool for performing a work (see at least paragraph [00117]); 
(b) at vehicle level: 
i. generating data of interest (see at least paragraphs [0022-0026] and [00142-00144]); 
ii. recording the data of interest or pre-processed, transmission of recorded data (see at least paragraphs [00179], [00217], and [00250]); 
iii. receiving commands and applying the received movement commands (see at least paragraphs [0005], [00102-00104], and [00186]); 
(c) at a remote processing device for the vehicles (see at least paragraphs [0004-0005]): 
i. processing received data to determine a strategy for controlling the vehicle fleet (see at least paragraphs [0029], [0032], [0041], [0043], [00143], and [00217]); 
and ii. communicating to the fleet vehicles of movement commands determined from the driving strategy (see at least paragraphs [0096], [00134], [00143], [00217]).
Regarding claim 2, Pack discloses associating a time stamp and a location with the data of interest (see at least paragraphs [0025], [0032], [0037], and [00228]).
Regarding claim 3, Pack discloses the data of interest are generated by a data generator associated with the working tool (see at least paragraphs [00142-00144]).
Regarding claim 4, Pack discloses the data of interest is generated from at least one element of the group that follows: 
power consumption capture device; 
image capture device (see at least paragraphs [00142-00144]); 
meteorological data capture device; 
hygrometry data capture device; 
sunshine capture device; 
device for capturing aeraulic data; 
soil resistivity data capture device; 
insect population counting device; 
early warning device of disease; 
or obstacle detection device on the ground (see at least paragraph [00125]).
Regarding claim 6, Pack discloses the device is remote from the vehicle, the vehicle further comprising a data communicator configured to receive data generated by the device (see at least paragraphs [0022-0026], [0032-0034], [0043], and [00125]).
Regarding claim 7, Pack discloses aggregating the data of interest (see at least paragraphs [00144] and [00254]).
Regarding claim 8, Pack discloses transmitting the data of interest is performed synchronously, asynchronously, or triggering an event local or external to the vehicle (see at least paragraphs [0035-0036], [00226-00227], [00235], and [00237]).
Regarding claim 9, Pack discloses storage of terrain topology (see at least paragraphs [0039], [0041], [00218], and [00243]).
Regarding claim 10, Pack discloses stored topology is a complete topology of the field or partial topology of the field (see at least paragraphs [0039], [0041], [00218], and [00243]).
Regarding claim 11, Pack discloses receiving, at the vehicle level, one or more updates of the topology of the vehicles (see at least paragraphs [0039], [0041], [00218], [00221], and [00250]).
Regarding claim 12, Pack discloses receiving data from at least one other device (see at least paragraphs [00142-00144] and [00125]).
Regarding claim 13, Pack discloses an aggregation of received data to build profiles associated to a particular area of the field (see at least paragraphs [00137], [00144-00145], [00150], [00247-00250], and [00252-00254]).
Regarding claim 14, Pack discloses a predetermination of a partition of the terrain into a plurality of sub-parcels, each of the sub-parcels being provided with an indicator determined from a quantity of energy consumed by the tool of the vehicles on the sub-parcel and by a time elapsed on the sub-parcel by the vehicles (see at least paragraphs [0019-0020], [0038], [0096], [00145], [00150], [00229], [00240], [00250-00252], [00263],  and Figs. 17A-17B).
Regarding claim 15, Pack discloses an implementation of neural networks optimizing functions and trajectories of a robot from historical data (see at least paragraphs [00223-00224]).
Regarding claim 16, Pack discloses calculating, for each of the vehicles, an objective point (see at least paragraph [00248], [00258], [00263], [00265-00269]), an objective point being calculated by using at least one of: 
the data of interest and an actual geographic position of the vehicle (see at least paragraph [00265-00269], [00272]).
Regarding claim 17, Pack discloses a method (see at least abstract) comprising: 
(a) managing a fleet of information carrier vehicles (see at least paragraphs [00186], [00223], [00277], and [00281]), each of the vehicles being autonomous (see at least paragraphs [0096] and [00100]), each of the information carrier vehicles communicating data to a communicating access point common to the fleet of vehicles (see at least paragraphs [0029], [00291], and [00294]); 
(b) at a vehicle level: 
i. generating data of interest (see at least paragraphs [0022-0026] and [00142-00144]); 
ii. recording the data of interest or pre-processed, transmission of recorded data (see at least paragraphs [00179], [00217], and [00250]); 
iii. receiving commands and applying the received movement commands (see at least paragraphs [0005], [00102-00104], and [00186]); 
(c) at a remote vehicular processor (see at least paragraphs [0004-0005]): 
i. processing received data to determine a strategy for controlling the fleet of vehicles (see at least paragraphs [0029], [0032], [0041], [0043], [00143], and [00217]); 
ii. communicating movement commands determined from the driving strategy to the fleet of vehicles (see at least paragraphs [0096], [00134], [00143], [00217]); 
and (d) a determination of a moving strategy, by the vehicle, from a map of workload density which is computed at the remote processing device (see at least paragraphs [0029], [0032], [0041], [0043], [0096], [00134], [00143], [00150], [00217], [00250-00252]).
Regarding claim 19, Pack discloses a server (see at least paragraphs [0035] and [00210]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pack in view of Deyle et al. (US 20170225336 A1).
Regarding claim 5, Pack does not disclose, at the level of the vehicles, a sampler operably sampling air surrounding the vehicles. 
However, Deyle teaches, at the level of the vehicles, a sampler operably sampling air surrounding the vehicles (see at least paragraph [0069]).
It would be obvious to one of ordinary skill in the art before the effective date of the present invention to incorporate the air sampler taught in Deyle into the data-collecting fleet of Pack because both inventions are directed toward autonomous robots/vehicles collecting image data while self-navigating through a specified area. They would be motivated to include the sampler because it would provide additional data to aggregate to a specific location within the area of interest.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.B./Examiner, Art Unit 3666        

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666